Exhibit 10.1

 

LOGO [g91983citadelimage001.gif]   

 

 

 

 

Citadel Broadcasting Company

     

Robert G. Freedline

Executive Vice President & Chief Financial Officer

Phone: (212) 355-5656

Email: Robert.Freedline@citcomm.com

August 29, 2006

Mr. Randy Taylor

2205 Loggerhead Rd

Las Vegas, NV 89117

 

  Re: Compensation and Terms of Employment:

       Vice President, Finance – Principal Accounting Officer

Dear Randy:

This letter (“Agreement”) is intended to outline the compensation aspect of our
agreement with you and some of the key terms of your employment with Citadel
Broadcasting Company (“Company”). All other matters are covered in our standard
Citadel Broadcasting Employee Handbook, a copy of which is enclosed herewith and
incorporated by reference.

We have agreed to the following:

 

  (a) Commencing with the start of employment with the Company, you will be paid
a semi-monthly salary of $ 10,000 (annual rate of $240,000). Such salary shall
be subject to all payroll deductions or withholding authorized by you or
required by federal, state, or local laws or regulations.

 

  (b) You shall be eligible for an annual cash bonus of up to 30% of your annual
salary, the payment of which shall be based upon (i) your individual performance
as evaluated by the Company’s CEO and CFO and (ii) the Company’s overall
performance. The payment of such bonus, if any, is not guaranteed. Such bonus
for the year ending December 31, 2006 shall be prorated based upon the date you
commence employment with the Company through December 31, 2006. The payment of
such 2006 bonus, if any, is not guaranteed.

 

  (c) The Company shall pay you a monthly bonus of $800 for a maximum of three
(3) months to reimburse you for the “COBRA” medical expenses incurred by you
during the 90 day waiting period for benefit eligibility under Citadel’s medical
plan. You shall only be eligible to receive this payment for so long as you
continue to remain employed with the Company and must provide written
documentation verifying the required amount.

 

  (d) You shall be eligible to receive 10,000 restricted shares of Citadel
Broadcasting Corporation Stock, which shall vest 1/3 per year over a three
(3) year period and shall be subject to approval by ABC.

 

  (e) It is anticipated that you will start on Monday, September 25, 2006.

 

  (f)

Citadel offers packages for health insurance, dental, vision, disability, a
matching 401K program and some other benefits options, which may have waiting
periods, employee contributions, and/or other restrictions and limitations. The
company reserves the right to alter, amend or eliminate any such benefit, rule
or regulation at any time. Please contact Susan Arville, Human Resources
Director, to get all the

 

1



--------------------------------------------------------------------------------

 

details. Her direct line is 704-804-8267. There are some restrictions regarding
your initial eligibility for these benefits which Susan can explain to you.

 

  (g) You will have vacation, leave and other in accordance with Company policy,
as shall from time to time be in effect as applied uniformly to employees in
general, except that you shall earn vacation at the rate of three (3) weeks per
year. See Employee Handbook for details.

 

  (h) It is understood and agreed that your employment with the Company shall be
an employment “at will” and shall be subject to termination at any time with or
without cause with or without notice at the option of either you or the Company.

 

  (i) In the event that your employment with the Company is terminated without
cause, in exchange for a release in form acceptable to the Company, you shall
receive twelve (12) weeks of your then annual base salary only. Such payments
shall be made in a lump sum payment or in accordance with the Company’s
regularly scheduled pay periods, which shall be determined at the Company’s sole
option.

 

  (j) In the event that your previous employer fails to pay your 2006 bonus,
then the Company agrees to pay you the additional amount of $45,000 (“Bonus
Payment”) promptly after your commencement of employment with the Company and
upon your providing written confirmation from your previous employer that your
2006 bonus was not paid. In the event that your employment with the Company is
terminated for any reason whatsoever within one (1) year from when you commenced
employment with the Company pursuant to this Agreement, then you agree to repay
the Company the entire amount of this Bonus Payment from any remaining money or
wages owed to you by the Company upon your termination of employment.

 

  (k) This Agreement constitutes the entire agreement and understanding between
you and the Company concerning the compensation to be paid to you and all of the
terms and conditions of your employment. This Agreement supersedes any prior
understandings, representations or agreements, whether oral or written,
concerning the subject matter hereof.

We are very excited about your returning to our Company and look forward to
working with you! Please confirm your agreement to the foregoing by signing and
returning the enclosed copy of this memo.

ACCEPTED & AGREED TO:

 

 

By:   /s/ Randy L. Taylor Date:   August 29, 2006

 

--------------------------------------------------------------------------------

7201 West Lake Mead Blvd.—Suite 400—Las Vegas, NV 89128

(702) 804-5200—Fax (702) 804-5936